      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 1 of 11




                    UNITED STATES DISTRICT COURT

                     DISTRICT OF NEW HAMPSHIRE


Sensa Verogna,
     Plaintiff

     v.                                      Case No. 20-cv-536-SM
                                             Opinion No. 2020 DNH 152

Twitter, Inc.,
     Defendant



                               O R D E R


     The plaintiff, proceeding pro se, brings this action

against Twitter, Inc., alleging that he has been the victim of

various forms of unlawful discrimination and deprived of several

constitutionally protected rights.      At the moment, he is

proceeding under a pseudonym.     Pending before the court is his

motion seeking permission to continue to do so.



     Also pending are a number of plaintiff’s motions seeking

“judicial declarations” resolving various legal issues that

underpin his various claims.     Plaintiff has also moved the court

to take judicial notice of several “facts” he believes are

central to the litigation.
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 2 of 11



     Finally, the defendant, Twitter, has moved the court to

stay any further proceedings in this matter and relieve it of

the obligation to provide any additional responses to

plaintiff’s numerous pending (and anticipated) motions until

after the court has resolved Twitter’s pending motion to

dismiss.



     For the reasons discussed, plaintiff’s motion to proceed

anonymously is denied.    So, too, are his various motions seeking

premature resolution of various legal and factual issues at the

core of his claims.    Finally, Twitter’s motion to stay these

proceedings pending resolution of its motion to dismiss is

granted.



                              Background

     Crediting the allegations in plaintiff’s complaint, the

relevant facts are as follows.     Plaintiff appears to have

maintained an account on Twitter, where he posted comments under

the name “Senza Verogna” (@BastaLies).       He wishes to proceed

under a variation of that pseudonym (“Sensa Verogna”) in this

proceeding.



     Plaintiff claims that Twitter suspended his account

“because [he] is white and tweeted, posted, communicated, acted,


                                    2
         Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 3 of 11



displayed, behaved and portrayed himself to be a white person.”

Complaint at para 1.       He also alleges that Twitter is a state

actor and, by suspending his account, it violated various

constitutionally protected rights, including those to free

speech and due process.       His 57 page complaint and more than 400

pages of attachments chronicle what he believes to be an

unlawful (and unconstitutional) course of discriminatory conduct

directed at him (and other white conservatives) by Twitter –

apparently based on his race and his support for President

Donald J. Trump.      He seeks, among other things, monetary

damages, an injunction barring Twitter from “banning white users

due to their race,” reinstatement of his Twitter account, an

independent investigation and “civil rights audit” by a third-

party, and an order compelling Twitter to “disgorge all or part

of the profits Twitter made through advertising sales while

conducting the above stated violations of commerce.”            Complaint

at 57.



I.   Motion to Proceed Anonymously.

     The Federal Rules of Civil Procedure require that “the

title of the complaint must name all the parties.”            Fed. R. Civ.

P. 10(a).     Those rules do not provide a means for plaintiffs to

proceed anonymously or under pseudonyms.          Plainly, that is

because the American public has a “strong interest in an open


                                       3
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 4 of 11



litigation process” where the parties are identified and their

disputes are resolved in the public’s view.        Doe v. Megless, 654

F.3d 404, 408 (3d Cir. 2011).     Nevertheless, in exceptional

cases, courts have exercised their inherent authority to permit

plaintiffs to proceed anonymously.      As the Court of Appeals for

the Third Circuit observed, however, “that a plaintiff may

suffer embarrassment or economic harm [by revealing their true

identity] is not enough.    Instead, a plaintiff must show both

(1) a fear of severe harm, and (2) that the fear of severe harm

is reasonable.”    Id. at 408 (citation omitted; emphasis

supplied).



     In resolving whether a plaintiff should be permitted to

proceed anonymously, courts have employed a number of multi-

factor tests.    See, e.g., Doe v. Trustees of Dartmouth College,

2018 DNH 217, 2018 WL 5801532 (D.N.H. Nov. 2, 2018) (collecting

cases and discussing the various tests).       Here, the parties

agree that the test articulated by the Court of Appeals for the

Third Circuit in Megless, supra, is appropriate.        Under that

test, the court considers the following non-exhaustive list of

factors:


     (1)     the extent to which the identity of the litigant
             has been kept confidential;




                                    4
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 5 of 11



     (2)   the bases upon which disclosure is feared or
           sought to be avoided, and the substantiality of
           these bases;

     (3)   the magnitude of the public interest in
           maintaining the confidentiality of the litigant’s
           identity;

     (4)   whether, because of the purely legal nature of
           the issues presented or otherwise, there is an
           atypically weak public interest in knowing the
           litigant’s identities;

     (5)   the undesirability of an outcome adverse to the
           pseudonymous party and attributable to his
           refusal to pursue the case at the price of being
           publicly identified; and

     (6)   whether the party seeking to sue pseudonymously
           has illegitimate ulterior motives.


Megless, 654 F.3d at 409.



     In support of his motion to proceed anonymously, plaintiff

focuses much attention on the second of the factors listed

above: the harm he believes will befall his children should he

be forced to reveal his true identity.       Specifically, he says:


     [Plaintiff] has young children and worries that
     disclosure of his real name may cause them harm, given
     their ages and vulnerability and inability to protect
     themselves.

                                 * * *

     The basis of Plaintiff’s fears is that there are A LOT
     of unbalanced people in the world and a lot of them
     hate President Trump supporters. One of the
     Plaintiff’s greatest fears would be to be confronted
     by person or persons while taking his two young


                                    5
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 6 of 11



     children out of the vehicle or playing in the yard.
     His fears of keeping his children safe is what propels
     him to seek this motion to proceed anonymously more
     precisely than previously stated in the Complaint, so
     as to give it proper effect.


Plaintiff’s Memorandum (document no. 15-1) at paras. 6, 14.



     Plaintiff’s sincere concern for the well-being of his

children is not sufficient - at least as articulated - to

warrant concealing his identity from the public.        As

numerous jurists and legal scholars have noted, courts are

(and should be) hesitant to allow anonymous litigation; it

is permitted only in cases involving very sensitive and

personal matters, or those in which there is a real

likelihood that the plaintiff, if identified, would be in

physical danger.


     Lawsuits are public events. A plaintiff should be
     permitted to proceed anonymously only in those
     exceptional cases involving matters of a highly
     sensitive and personal nature, real danger of physical
     harm, or where the injury litigated against would be
     incurred as a result of the disclosure of the
     plaintiff’s identity. The risk that a plaintiff may
     suffer some embarrassment is not enough. This case
     does not present such an unusual situation in which
     the need for party anonymity outweighs the presumption
     of openness. Therefore, the district court did not
     abuse its discretion in denying Doe’s motion.




                                    6
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 7 of 11



Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992) (emphasis

supplied).   See also Liberty Media Holdings, LLC v. Swarm

Sharing Hash File, 821 F. Supp. 2d 444, 453 (D. Mass. 2011)

(collecting cases).    See generally Fed. R. Civ. P. 10,

commentary (“Courts have tended to allow pseudonymous pleading

in cases of very sensitive and personal matters and in cases

where the plaintiff, if identified, would be in physical danger.

. . . But courts have tended to not allow pseudonymous pleading

when the request was based on generalized fears of retaliation,

embarrassment, reputational injury, or economic injury.”)

(footnotes omitted).



     Plaintiff’s diffuse and generalized fears that, should his

identity be revealed, some harm may come to his children from

unidentified groups or individuals who are opposed to the

current president and/or his supporters are insufficient to

justify plaintiff’s ongoing use of a pseudonym.        He has not

plausibly described any legitimate safety concerns, nor has he

shown that his desire to remain anonymous outweighs the strong

presumption of openness in federal civil litigation.         On

balance, the relevant factors identified above weigh heavily in

favor of plaintiff proceeding under his true identity.




                                    7
       Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 8 of 11



II.   Plaintiff’s Motions Seeking Declarations of Law.

      Plaintiff has also filed several motions seeking judicial

“declarations” of law.     Those motions are: Motion to Declare

Twitter a Public Accommodation under Law; Motion to Declare

Twitter a State Actor; and Motion to Declare Twitter’s Computer

Network a Public Forum under Law.        As defendant notes, those

motions are not cognizable under the Federal Rules of Civil

Procedure.   The motions merely identify legal issues that may

need to be resolved when the merits of plaintiff’s claims are

addressed.   Such declaratory relief is neither proper nor

necessary.   Accordingly, those motions must be denied.



      The same is true of plaintiff’s “Motion for Judicial

Notice,” in which he moves the court to take judicial notice of

more than 50 “facts” he says are central to his claims against

Twitter (although they seem more directly related to his efforts

to disqualify Twitter’s counsel).        Those “facts” will be

resolved in due course, as necessary to resolve the parties’

dispute.



III. Defendant’s Motion to Stay Proceedings.

      Finally, defendant moves the court to stay these

proceedings (as well as its obligation to respond/object to any

additional papers or motions filed by plaintiff) until the court


                                     8
        Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 9 of 11



has addressed its pending motion to dismiss.          Given plaintiff’s

unfamiliarity with federal practice and the rules of procedure,

as well as his demonstrated propensity to file numerous

meritless and/or unnecessary motions, the relief sought by

defendant is both reasonable and warranted.          Consequently, the

court will exercise its discretion to manage its docket and

grant the temporary relief defendant seeks.



                                Conclusion

       Having considered and balanced the relevant factors at

issue, the court concludes that plaintiff has not demonstrated

that he has a realistic and well-founded fear for the physical

safety of his children if his identity is revealed in this

proceeding.    Based upon the assertions made in plaintiff’s

various filings, the court cannot conclude that this is an

“exceptional” case.      Indeed, it appears to be a fairly typical

one.   Plaintiff has not shown that there is any reason –

certainly not a compelling one – to keep his identity hidden

from the public.



       Necessarily, then, plaintiff’s Motion to Proceed

Anonymously (document no. 15) is denied.         On or before September

17, 2020, plaintiff shall file a sworn affidavit in this court




                                      9
     Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 10 of 11



revealing his true identity, whereupon the case caption will be

amended accordingly.



     Plaintiff’s various motions for declaratory relief – that

is, his Motion to Declare Twitter a Public Accommodation under

Law (document no. 5); Motion to Declare Twitter a State Actor

(document no. 6); and Motion to Declare Twitter’s Computer

Network a Public Forum under Law (document no. 16) - are denied.

The court will address those legal issues, as necessary, to

resolve the parties’ current dispute.



     Similarly, plaintiff’s Motion for Judicial Notice (document

no. 42) is, for the reasons discussed above, as well as those

set forth in defendant’s objection (document no. 50), denied.



     Finally, defendant’s Motion to Stay Proceedings (document

no. 24) is granted.    Until the court: (a) issues its order on

defendant’s pending motion to dismiss, or (b) solicits briefing

from the parties, or (c) authorizes additional filings, neither

party shall file any additional papers, pleadings, notices, or

motions with the court, except as necessary on an emergency

basis and only with prior leave of the court (that is, by way of

first seeking, and obtaining, leave to file).       Failure to comply




                                   10
      Case 1:20-cv-00536-SM Document 54 Filed 08/27/20 Page 11 of 11



with this order may expose the violator to an order imposing

costs and legal fees.



      SO ORDERED.


                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

August 27, 2020

cc:   Sensa Verogna, pro se
      Jonathan Eck, Esq.




                                    11
